Citation Nr: 1760974	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  11-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to April 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from June 1982 to September 1985.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  

The Veteran, his wife, and his friend testified at a hearing at the RO in January 2015 before the undersigned Veterans Law Judge (videoconference hearing).  A transcript of the hearing is of record. 

Following the hearing, the Board remanded this matter for additional development, to include a VA examination.  The requested development was performed.  Following the requested development, the Appeals Management Center (AMC), acting on behalf of the RO, in a May 2015 rating determination, granted a TDIU and assigned an effective date of April 1, 2014.  A Supplemental Statement of the Case (SSOC) was also issued in May 2015 addressing entitlement to a TDIU prior to April 1, 2014.

In June 2017, the Board once again remanded this issue for further development, to include obtaining an opinion from the Director of Compensation and Pension Services regarding the issue of entitlement to an extraschedular TDIU for the period prior to April 1, 2014 under 38 C.F.R. § 4.16(b). 


FINDING OF FACT

Prior to April 1, 2014, the Veteran's service-connected disabilities did not result in his inability to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

For the period prior to April 1, 2014, the criteria for TDIU on an extraschedular basis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that his service-connected disabilities prevented him from securing and following a substantially gainful occupation for the period prior to April 1, 2014. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration in all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2017).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2017). 

In making this determination, nonservice-connected disabilities may not be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The central inquiry is whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Lastly, the issue of whether a TDIU should be awarded is not a medical issue, but rather a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369   (Fed. Cir. 2009).  Although VA must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15 (2017), VA regulations place the responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16; see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose supra.

The Board must now determine whether the Veteran is unemployable by reason of his service-connected disabilities alone, considered in combination, taking into consideration his educational and occupational background. 

As to entitlement to a TDIU prior to April 1, 2014, during this period, the Veteran was service-connected for status post septoplasty and Caldwell-Luc procedures with right maxillary sinusitis, rated as 50 percent disabling, as well as bronchitis, rated as 10 percent disabling prior to December 1, 2013, and noncompensable from December 1, 2013 to April 1, 2014.  Accordingly, his combined schedular rating was 60 percent prior to December 1, 2013, and 50 percent from December 1, 2013 to April 1, 2014.  The Veteran has a four year college education, to include a teacher certification.

Social Security records obtained in conjunction with the Veteran's claim reveal that he was found to be disabled as of February 2006, with the primary diagnosis being diabetes mellitus with no secondary diagnosis being listed.  

VA examinations dated in April 2011, May 2011, October 2011, April 2012, February 2013, March 2013, and February 2014 determined that the Veteran's service-connected disabilities either had no impact on his occupational functioning or did not cause unemployability.

At the time of an April 2011 VA examination, the Veteran reported being a singer and music teacher and stated he was unable to hold the notes or play instruments as necessary secondary to his sinus disease.  He reported being unable to maintain this profession because he was very susceptible to sinus infections and became sick easily from the kids.  He indicated that when he was employed he lost weeks every year from work due to repeated infections.  The examiner diagnosed the Veteran as having chronic sinusitis, status post multiple sinus surgeries, with intermittent acute sinus infections approximately every 3 months resulting in significant disability, repeated antibiotic courses, and missed time from work.  He noted that the Veteran had moderate functional impairment.

A March 2013 VA examiner determined that the Veteran would less likely be able to perform physical work due to his shortness of breath with exertion; however, he as likely as not would be able to perform sedentary work relative to his service-connected conditions based on his ability to report to multiple VA appointments and perform light housework at home.

At the time of a February 2014 VA examination, the Veteran reported an increase in breathlessness despite the regular use of four times daily duonebs as well as inhaled bronchodilator delivered via metered dose inhaler.  He also noted feeling more winded with most physical activity, to include stairs and longer walks.  The Veteran claimed he could not work due to the need to complete inhaled nebulizer treatment four times daily (no reasonable accommodations provided).  The examiner determined that the Veteran was able to perform all activities of daily living and all sedentary work tasks, but failed to give a rationale for this opinion.

At the time of an April 1, 2014 outpatient visit,  the Veteran was noted to have had rapidly deteriorating pulmonary function tests.  He also had restrictive physiology with worsening diffusion impairment and very abnormal MIP (NIP) and MEPs.  

At his January 2015 hearing, the Veteran stated that he had to leave his job as a music teacher because he was catching everything from his students due to his weakened immune system from his non-service connected leukemia.  His employment was also affected by foot surgery.  The Veteran stated that he had to use a nebulizer multiple times during the day and he could not work doing that.  A witness for the Veteran at the hearing stated that he was no longer able to perform in, direct, or choreograph musicals for his church as he had to go use the nebulizer every 10 minutes.

In a January 2015 letter, the Veteran's treating physician stated that the Veteran had restrictive pulmonary physiology with an impaired diffusion capacity.  Despite maximal therapy with multiple treatment strategies, his service-connected conditions prevented him from obtaining and maintaining gainful employment.  He stated that these conditions were permanent in nature with no likelihood of improvement.

In conjunction with the June 2017 Board remand, an opinion was obtained from the Director of Compensation Services.   The Director noted that for the time period of this review, service connection had been established for two conditions.  Bronchitis was evaluated at 10 percent disabling effective November 28, 2005, and zero percent disabling effective December 1, 2013; and sinusitis s/p septoplasty was evaluated at 30 percent disabling effective June 1, 1988, and 50 percent disabling effective December 4, 1995.  The Veteran's combined evaluation for compensation was 50 percent effective December 5, 1995; 60 percent effective November 28, 2005; and 50 percent effective December 1, 2013.  The Director noted that entitlement to IU benefits was granted on a schedular basis effective April 1, 2014.  The Director further observed that the Veteran stated that he stopped working in 2007.

The Director indicated that the claims file contained multiple statements from the Veteran during medical examinations and treatment visits indicating that that he had to stop working as a music teacher in 2006 or 2007 due to his weakened immune system.  Chemotherapy for treatment of leukemia weakened his immune system.  Chemotherapy reportedly also caused moderate to severe neuropathy of his lower extremities, resulting in the frequent balance problems and the need for a walker.  The Director did note that available medical evidence did reveal the use of frequent inhalers and nebulizers for bronchitis and residuals of septoplasty; however, evidence showed that the Veteran was able to independently perform all ADLs for the time period of this review.  The evidence revealed treatment notes indicating that the Veteran needed to avoid dusty and moldy interior areas and spending extended time outdoors when the pollen count was high.  

The Director indicated that none of the available objective evidence supported the Veteran's contention that any of his service-connected disabilities or a combination of the effects of the service-connected disabilities prevented all employment for any time period prior to April 1, 2014.

The Director further noted that a review of all available records revealed that the Veteran had not been gainfully employed since 2006.  Records indicated that the Veteran had been in receipt of Social Security Administration (SSA) disability payments since 2006.  Available records revealed that entitlement to SSA disability was based on diabetes mellitus.

The Director also observed that none of the available evidence revealed any documentation from prior employers showing interference with prior work or inability to work due solely to service-connected disabilities.

The Director noted that it was the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 

The Director indicated that entitlement to IU prior to April 1, 2014 was not established.

The Board agrees and finds that there is no persuasive evidence that a TDIU under 38 C.F.R. § 4.16(b) is warranted.  It is evident that the Veteran's service-connected status post septoplasty and Caldwell-Luc procedures with right maxillary sinusitis, rated as 50 percent disabling, as well as bronchitis, rated as 10 percent disabling prior to December 1, 2013, and noncompensable from December 1, 2013 to April 1, 2014, were productive of some degree of disability, as indicated by the assigned ratings, and limited his employment options.  However, the issue here is whether he was precluded from performing all forms of substantially gainful employment, not just work that was obviously inconsistent with the impairment resulting from the service-connected disabilities.  Although the Veteran clearly could not engage in any type of labor that would require prolonged standing or performing any strenuous activity, the disability picture presented was not inconsistent with less strenuous/sedentary types of employment.

The Board acknowledges that the Veteran has been awarded Social Security Administration (SSA) disability benefits, but finds that this is not relevant to his TDIU claim.  First, SSA benefits are awarded based on different criteria than are VA disability benefits.  Moreover, it appears that the disability for which the SSA disability benefits were awarded is not a disability for which service connection is established.

While the Board recognizes the nature and extent of the Veteran's overall disability, the evidence of record does not support the claim that his service-connected status post septoplasty and Caldwell-Luc procedures with right maxillary sinusitis and bronchitis alone were sufficient to produce unemployability prior to April 1, 2014.  Although his service-connected status post septoplasty and Caldwell-Luc procedures with right maxillary sinusitis and bronchitis hindered some aspects of employment, a compensable schedular rating implies some degree of interference with employment.  The evidence in this case does not demonstrate an inability to engage in substantially gainful employment as a result of service-connected disabilities alone prior to April 1, 2014.  Rather, the record reflects that the Veteran stopped working in 2006 due to diabetes.  The overall evidence does not demonstrate that his service-connected status post septoplasty and Caldwell-Luc procedures with right maxillary sinusitis and bronchitis alone preclude him from securing and maintaining substantially gainful employment.  For all the foregoing reasons, the Board finds that the claim for entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16(b).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU prior to April 1, 2014 is denied.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


